 

Exhibit 10.1

 

$325,000,000

 

WABASH NATIONAL CORPORATION



5.50% Senior Notes due 2025

 

PURCHASE AGREEMENT

 

September 15, 2017

 

 

 

 

September 15, 2017

 

Morgan Stanley & Co. LLC

Wells Fargo Securities, LLC

 

As Representatives of the Initial Purchasers

 

c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

 

Wells Fargo Securities, LLC
550 South Tryon Street
Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Wabash National Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”) $325,000,000 aggregate principal amount of the Company’s
5.50% Senior Notes due 2025 (the “Notes”). Morgan Stanley & Co. LLC and Wells
Fargo Securities, LLC have agreed to act as the Representatives of the several
Initial Purchasers (the “Representatives”) in connection with the offering and
sale of the Notes.

 

The Securities (as defined herein) will be issued pursuant to the provisions of
an indenture, to be dated as of September 26, 2017 (the “Indenture”), among, the
Company, the Guarantors (as defined herein) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”

 

The Securities are being issued to finance a portion of the purchase price for
the Company’s acquisition (the “Acquisition”) of Supreme Industries, Inc. (the
“Target”) to the extent set forth in, and pursuant to, the Agreement and Plan of
Merger, dated as of August 8, 2017, among the Target, Redhawk Acquisition
Corporation and the Company (the “Merger Agreement”). For purposes of Section 1
of this Agreement, all representations and warranties as they relate to the
Target are made to the knowledge of the Company.

 

 

 

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Memorandum (as defined herein) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Time of Sale Memorandum (the first time when sales of the
Securities are made is referred to as the “Time of Sale”). The Securities will
be offered without being registered under the Securities Act of 1933, as amended
(the “Securities Act”), to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act
(“Rule 144A”) and in offshore transactions in reliance on Regulation S under the
Securities Act (“Regulation S”). Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A or Regulation S). The Company
hereby confirms that it has authorized the use of the Time of Sale Memorandum,
the Final Memorandum (as defined herein) and the Recorded Road Show (as defined
herein) in connection with the offer and sale of the Securities by the Initial
Purchasers.

 

In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated September 8, 2017 (the “Preliminary Memorandum”), and prepared and
delivered to each Initial Purchaser copies of a pricing supplement, dated
September 15, 2017 (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. For purposes of this
Agreement, “Additional Written Offering Communication” means any written
communication (as defined in Rule 405 under the Securities Act) that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Preliminary Memorandum, the Pricing Supplement or the Final Memorandum; and
“Time of Sale Memorandum” means the Preliminary Memorandum together with the
Pricing Supplement and each Additional Written Offering Communication or other
information, if any, each identified in Schedule II hereto under the caption
Time of Sale Memorandum. Promptly after this Agreement is executed and
delivered, the Company will prepare and deliver to each Initial Purchaser a
final offering memorandum, dated the date hereof (the “Final Memorandum”). As
used herein, the terms “Preliminary Memorandum,” “Time of Sale Memorandum” and
“Final Memorandum” shall include the documents, if any, incorporated by
reference therein on the date hereof. The terms “supplement”, “amendment” and
“amend” as used herein with respect to the Preliminary Memorandum, the Time of
Sale Memorandum, the Final Memorandum or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.

 

 2 

 

 

1.          Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents and warrants to, and agrees
with each Initial Purchaser that, as of the Time of Sale and as of the Closing
Date:

 

(a)          (i) Each document filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum (the “Exchange Act Reports”) complied, or
will comply when so filed, in all material respects with the Exchange Act and
the applicable rules and regulations of the Commission thereunder, (ii) the Time
of Sale Memorandum as of the Time of Sale does not, and as of the Closing Date
(as defined in Section 4) will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(iii) any Additional Written Offering Communication prepared, used or referred
to by the Company, when considered together with the Time of Sale Memorandum, at
the time of its use did not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and (iv)
the Final Memorandum as of its date and as of the Closing Date (as defined in
Section 4) will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements in or omissions from the Time of Sale Memorandum, the Final
Memorandum, or Additional Written Offering Communication based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use therein. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(b)          Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows and furnished
to you before first use, the Company has not used or referred to, and will not,
without your prior consent, use or refer to, any Additional Written Offering
Communication.

 

(c)          The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum and to enter
into and perform its obligations under each of this Agreement, the Indenture and
the Securities. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or to be in good standing would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

 

 3 

 

 

(d)          Each subsidiary (of the Company has been duly incorporated, formed
or organized, as applicable, is validly existing as a corporation, limited
partnership or other entity, as applicable, is in good standing under the laws
of the jurisdiction of its incorporation, formation or organization, has the
corporate (or other) power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and to enter into and
perform its obligations under each of this Agreement, the Indenture and the
Securities, as applicable. Each subsidiary of the Company is duly qualified to
transact business and is in good standing (to the extent that the concept of
good standing is applicable) in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or to be in good
standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

 

(e)          This Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor.

 

(f)          The Notes and the performance by the Company of its obligations
thereunder have been duly authorized and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with the terms of this Agreement, will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally and equitable principles of
general applicability, and will be entitled to the benefits of the Indenture
pursuant to which such Notes are to be issued.

 

(g)          The Guarantees of the Notes on the Closing Date will be in the form
contemplated by the Indenture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees of the Notes, at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors;

 

(h)          The Indenture and the performance by the Company of its obligations
thereunder has been duly authorized and, on the Closing Date, will have been
duly executed and delivered by the Company and each Guarantor, and will
(assuming the due authorization, execution and delivery thereof by the other
parties thereto) constitute a valid and binding agreement of, the Company and
each Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights and remedies
generally and equitable principles of general applicability.

 

 4 

 

 

(i)          The Securities to be purchased by the Initial Purchasers from the
Company will on the Closing Date be in the form contemplated by the Indenture.
The Securities and the Indenture will conform in all material respects to the
descriptions thereof in the Time of Sale Memorandum and the Final Memorandum.

 

(j)          The execution and delivery by the Company of, and the performance
by the Company of its obligations under, this Agreement, the Indenture and the
Securities, and the issuance and sale of the Securities, will not contravene (i)
any provision of applicable law, (ii) the certificate of incorporation or
by-laws of the Company, (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries (including, without limitation, those
agreements or other instruments filed as an exhibit to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016 (“2016 10-K”),
or (iv) any judgment, order or decree of any governmental body, agency or court
having jurisdiction over the Company or any subsidiary, except, in the cases of
clauses (i), (iii) and (iv) above, for any such contravention that would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or on the power and ability of the Company to perform its obligations
under this Agreement, the Indenture or the Securities or to consummate the
transactions contemplated hereby or thereby.

 

(k)          No consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required for the performance by the
Company of its obligations under this Agreement, the Indenture or the Securities
or the issuance and sale of the Securities, except such as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Securities and except for any such consents, approvals,
authorizations, orders or qualifications the absence of which would not,
individually or in the aggregate, have a material adverse effect on the Company
and its subsidiaries, taken as a whole, or on the power and ability of the
Company to perform its obligations under this Agreement, the Indenture or the
Securities or to consummate the transactions contemplated hereby or thereby.

 

(l)          There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company and its subsidiaries, taken as a whole, from that set forth in the Time
of Sale Memorandum provided to prospective purchasers of the Securities.

 

 5 

 

 

(m)          There are no legal or governmental proceedings pending or, to the
Company’s knowledge, threatened to which the Company or any of its subsidiaries
is a party or to which any of the properties of the Company or any of its
subsidiaries is subject other than proceedings accurately described in all
material respects in the Time of Sale Memorandum and proceedings that would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or on the power or ability of the Company to perform its obligations
under this Agreement, the Indenture or the Securities or to consummate the
transactions contemplated by the Time of Sale Memorandum; and there are no
statutes, regulations, contracts or other documents to which the Company is
subject or by which the Company is bound that would be required to be (i)
described in the Final Memorandum (were it a registration statement filed with
the Commission) and are not so described, or (ii) filed as exhibits to the 2016
10-K or any subsequent Exchange Act Report that were not filed as required.

 

(n)          Neither the Company nor any Guarantor is, nor after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Time of Sale Memorandum will be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

(o)          The Company and its subsidiaries (i) are in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except (x) where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, individually or in the aggregate, have a material adverse
effect on the Company and its subsidiaries, taken as a whole, or (y) as
described in the Time of Sale Memorandum and the Final Memorandum.

 

(p)          There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) except (i) which
would not, individually or in the aggregate, have a material adverse effect on
the Company and its subsidiaries, taken as a whole, or (ii) as described in the
Time of Sale Memorandum and the Final Memorandum.

 

 6 

 

 

(q)          None of the Company, any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”), or any person acting on
its or their behalf (other than the Initial Purchasers or any person acting on
their behalf, as to whom the Company makes no representation or warranty) has,
directly or indirectly, solicited any offer to buy or offered to sell, or will,
directly or indirectly, solicit any offer to buy or offer to sell, in the United
States or to any United States citizen or resident, any security which is or
would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act or offered,
solicited offers to buy or sold the Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act. With respect to those
Securities sold in reliance upon Regulation S, (i) none of the Company, its
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers or any person acting on their behalf, as to whom the Company makes no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Company and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers or any person acting on their behalf, as to whom the Company makes no
representation or warranty) has complied and will comply with the offering
restrictions set forth in Regulation S.

 

(r)          Subject to compliance by the Initial Purchasers with the procedures
set forth in Section 7 hereof, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement and the Time
of Sale Memorandum to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

 

(s)          The Securities are eligible for resale pursuant to Rule 144A and
will not be, at the Closing Date, of the same class as securities listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated interdealer quotation system.

 

(t)          (i) Neither the Company nor any of its subsidiaries, nor any
director or officer, nor, to the Company’s knowledge, any employee, agent or
representative of the Company or of any of its subsidiaries, has taken on behalf
of the Company, or will take on behalf of the Company, any action in furtherance
of an offer, payment, promise to pay, or authorization or approval of the
payment or giving of money, property, gifts or anything else of value, directly
or indirectly, to any “government official” (including any officer or employee
of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or to secure an
improper advantage; and the Company and its subsidiaries have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein; and (ii) neither the Company nor
its subsidiaries will use the proceeds of the offering in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any applicable
anti-corruption laws.

 

 7 

 

 

(u)          The operations of the Company and its subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

 

(v)         (i)   The Company represents that neither the Company nor any of its
subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s knowledge, any agent, affiliate or representative of the Company or
any of its subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:

 

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control or other relevant sanctions
authority (collectively, “Sanctions”), nor

 

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea,
Sudan and Syria).

 

(ii) The Company represents and covenants that it will not knowingly, directly
or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

 

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

 

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

 8 

 

 

(iii) The Company represents and covenants that for the past 5 years, it and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not knowingly engage in, any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is or was the subject of Sanctions.

 

(w)          Subsequent to the respective dates as of which information is given
in each of the Time of Sale Memorandum and the Final Memorandum, and except as
disclosed therein, (i) the Company and its subsidiaries have not incurred any
material liability or obligation, direct or contingent, nor entered into any
material transaction required to be disclosed therein; (ii) the Company has not
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock other than
ordinary and customary dividends; and (iii) there has not been any material
change in the capital stock, short-term debt or long-term debt of the Company
and its subsidiaries, except in each case as described in each of the Time of
Sale Memorandum and the Final Memorandum, respectively.

 

(x)          The Company and its subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them, respectively, which is material to the business of the
Company and its subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries, in each
case except as described in the Time of Sale Memorandum and the Final
Memorandum.

 

(y)          The Company and its subsidiaries own, license or possess, or can
acquire on reasonable terms, all material patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, and neither the
Company nor any of its subsidiaries has received any written notice, or, to the
Company’s knowledge, any unwritten threat, of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

(z)          No material labor dispute with the employees of the Company or any
of its subsidiaries exists, except as described in the Time of Sale Memorandum,
or, to the knowledge of the Company, is imminent; and the Company is not aware
of any existing, threatened or imminent labor disturbance by the employees of
any of its principal suppliers, manufacturers or contractors that could have a
material adverse effect on the Company and its subsidiaries, taken as a whole.

 

 9 

 

 

(aa)         The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are generally considered prudent and customary in the businesses in
which they are engaged; neither the Company nor any of its subsidiaries has been
refused any insurance coverage sought or applied for; and neither the Company
nor any of its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole, except as described in the Time
of Sale Memorandum.

 

(bb)         The Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
as would not, individually or in the aggregate, have a material adverse effect
on the Company and its subsidiaries, taken as a whole, and neither the Company
nor any of its subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a material adverse effect on the Company
and its subsidiaries, taken as a whole, except as described in the Time of Sale
Memorandum.

 

(cc)         The Company and its subsidiaries maintain a system of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by, or under the supervision of, its principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
United States generally accepted accounting principles (“GAAP”), including, but
not limited to, internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Time of Sale Memorandum, since the end
of the Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
There has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in any material
respect with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

 

 10 

 

 

(dd)         Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company has been maintained
in all material respects in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”). No prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption and transactions with
respect to which no material liability to the Company has occurred or could
reasonably be expected to occur, either individually or in the aggregate; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived.

 

(ee)         The consolidated financial statements (including the related notes)
of the Company included or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum present fairly in all material respects the
consolidated financial condition, the consolidated results of operations and the
consolidated changes in cash flows of the entities purported to be shown thereby
in conformity with GAAP applied on a consistent basis throughout the periods
covered thereby, except to the extent disclosed therein; and the summary and
selected historical financial data included or incorporated by reference in the
Time of Sale Memorandum and the Final Memorandum present fairly in all material
respects the information shown therein and have been compiled on a basis
consistent in all material respects with that of the audited consolidated
financial statements set forth in the Time of Sale Memorandum and the Final
Memorandum or the unaudited condensed consolidated financial statements, as the
case may be.

 

(ff)         The consolidated financial statements (including the related notes)
of the Target included or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum present fairly in all material respects the
consolidated financial condition, the consolidated results of operations and the
consolidated changes in cash flows of the entities purported to be shown thereby
in conformity with GAAP applied on a consistent basis throughout the periods
covered thereby, except to the extent disclosed therein; and the summary and
selected historical financial data included or incorporated by reference in the
Time of Sale Memorandum and the Final Memorandum present fairly in all material
respects the information shown therein and have been compiled on a basis
consistent in all material respects with that of the audited consolidated
financial statements set forth in the Time of Sale Memorandum and the Final
Memorandum or the unaudited condensed consolidated financial statements, as the
case may be.

 

 11 

 

 

(gg)         The pro forma financial statements and information (including the
related notes) included or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

 

(hh)         The statistical and market and industry-related data included or
incorporated by reference in the Time of Sale Memorandum and the Final
Memorandum are based on or derived from sources that the Company reasonably
believes to be reliable and accurate in all material respects.

 

(ii)           (i) The Company is not in violation of its certificate of
incorporation or by-laws or similar organizational documents, (ii) none of the
Company’s subsidiaries are in violation of its certificate of incorporation or
by-laws or similar organizational documents and (iii) neither the Company nor
any of its subsidiaries is in default in any material respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, credit agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets is subject, except for any default described
in clause (ii) or (iii) above which would not have a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

(jj)         The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed by them through the
date of this Agreement or have requested extensions thereof (except for cases in
which the failure to file would not, individually or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole)
and have paid all taxes required to be paid thereon, and, except as currently
being contested in good faith and for which reserves required by GAAP have been
created in the financial statements of the Company, no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had
(nor does the Company nor any of its subsidiaries have any notice or knowledge
of any tax deficiency which could reasonably be expected to be determined
adversely to the Company or its subsidiaries and which could reasonably be
expected to have) a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

 12 

 

 

(kk)        Nothing has come to the attention of the Company that would cause it
to believe that the Acquisition will not be consummated substantially in
accordance with the terms of the Merger Agreement.

 

(ll)         Neither the Company nor its controlled affiliates has taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

(mm)      The Company, the Guarantors and their respective affiliates and all
persons acting on their behalf (other than the Initial Purchasers, as to whom
the Company and the Guarantors make no representation) have complied with and
will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Time of Sale Memorandum will contain the disclosure
required by Rule 902. The Securities sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

2.            Agreements to Sell and Purchase. Each of the Company and the
Guarantors hereby agrees to issue and sell to the Initial Purchasers, and each
Initial Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Company and the Guarantors the respective
principal amount of Securities set forth in Schedule I hereto opposite its name
at a purchase price of 98.75% of the principal amount thereof (the “Purchase
Price”), plus accrued and unpaid interest, if any, from September 26, 2017 to
the Closing Date (as defined below).

 

3.            Terms of Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.

 

4.            Payment and Delivery. Payment for the Securities shall be made to
the Company in Federal or other funds immediately available in New York City
against delivery of such Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on September 26, 2017, or
at such other time on the same or such other date, not later than October 5,
2017, as shall be designated in writing by Morgan Stanley & Co. LLC. The time
and date of such payment are hereinafter referred to as the “Closing Date.” Such
delivery and payment shall be made at the offices of Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York 10017 (or such other place as may be
agreed to by the Company and Morgan Stanley & Co. LLC).

 

 13 

 

 

The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date. The Securities shall be delivered to the
Representatives on the Closing Date for the respective accounts of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Securities to the Initial Purchasers duly paid, against payment of the
Purchase Price therefor plus accrued interest, if any, to the date of payment
and delivery. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a condition to the obligations of the Initial
Purchasers.

 

5.            Conditions to the Initial Purchasers’ Obligations. The several
obligations of the Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date are subject to the satisfaction or waiver,
as determined by the Representatives in their sole discretion of the following
conditions precedent on or prior to the Closing Date:

 

(a)          Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date:

 

(i)          there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act;
and

 

(ii)         there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in your judgment, is material and
adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum.

 

(b)          The representations and warranties of the Company and the
Guarantors contained in this Agreement shall be true and correct on and as of
the Time of Sale and on and as of the Closing Date as if made on and as of the
Closing Date; the statements of the Company’s officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct on and as of the date made and on and as of the Closing Date; the
Company and the Guarantors shall have performed all covenants and agreements and
satisfied all conditions on its/their part to be performed or satisfied
hereunder at or prior to the Closing Date.

 

 14 

 

 

(c)          The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by the Chief Executive Officer or
President of the Company and each Guarantor and the Chief Financial Officer or
Chief Accounting Officer of the Company and each Guarantor to the effect set
forth in Section 5(a)(i) and 5(a)(ii), and further to the effect that the
representations and warranties of the Company and the Guarantors contained in
this Agreement were true and correct as of the Time of Sale and are true and
correct as of the Closing Date; that the Company and the Guarantors have
complied with all of the agreements and satisfied all of the conditions on their
part to be performed or satisfied hereunder on or before the Closing Date. Each
of the executive officers signing and delivering such certificates may rely upon
the best of his or her knowledge as to proceedings threatened.

 

(d)          The Initial Purchasers shall have received on the Closing Date an
opinion and negative assurance letter of Hogan Lovells US LLP, outside counsel
for the Company and each of the Guarantors listed on Schedule III-A hereto, each
dated the Closing Date and each in form and substance satisfactory to the
Initial Purchasers.

 

(e)          The Initial Purchasers shall have received on the Closing Date an
opinion of each of Rose Law Firm and Quarles & Brady LLP, each in its capacity
as outside counsel for the Guarantors listed on Schedule III-B and Schedule
III-C hereto, respectively, each dated the Closing Date and each in form and
substance satisfactory to the Initial Purchasers.

 

(f)          The Initial Purchasers shall have received on the Closing Date an
opinion of Erin Roth, Senior Vice President and General Counsel for the Company,
dated the Closing Date, substantially in the form attached hereto as Exhibit A.

 

(g)          The Initial Purchasers shall have received on the Closing Date an
opinion and negative assurance letter of Davis Polk & Wardwell LLP, counsel for
the Initial Purchasers, dated the Closing Date, with respect to such matters as
may be reasonably requested by the Initial Purchasers.

 

(h)          On the date hereof, the Initial Purchasers shall have received from
Ernst & Young LLP, the independent registered public accounting firm for the
Company, a “comfort letter” dated the date hereof addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, covering
the financial information of the Company and pro forma financial information
contained in or incorporated by reference into the Time of Sale Memorandum and
other customary matters. In addition, on the Closing Date, the Initial
Purchasers shall have received from such accountants a “bring-down comfort
letter” dated the Closing Date addressed to the Initial Purchasers, in form and
substance satisfactory to the Representatives, in the form of the “comfort
letter” delivered on the date hereof, except that (i) it shall cover the
financial information in the Final Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than 3 days
prior to the Closing Date.

 

 15 

 

 

(i)          On the date hereof, the Initial Purchasers shall have received from
Crowe Horwath LLP, the independent registered public accounting firm for the
Target, a “comfort letter” dated the date hereof addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, covering
the financial information of the Target contained in or incorporated by
reference into the Time of Sale Memorandum and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than 3 days prior to the Closing Date.

 

(j)          The Company and the Guarantors shall have executed and delivered
the Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.

 

(k)          The sale of the Securities shall not be enjoined (temporarily or
permanently) on the Closing Date.

 

(l)          On or before the Closing Date, the Initial Purchasers and counsel
for the Initial Purchasers shall have received such information, documents,
letters and opinions as they may reasonably require for the purposes of enabling
them to pass upon the issuance and sale of the Securities as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 6(g), 8 and 11 hereof shall at all times
be effective and shall survive such termination.

 

6.             Covenants of the Company. Each of the Company and the Guarantors
covenants with each Initial Purchaser as follows:

 

(a)          To furnish to you in New York City, without charge, as promptly as
practicable following the Time of Sale and in any event not later than the
second business day following the date hereof and during the period mentioned in
Section 6(d) or (e), as many copies of the Time of Sale Memorandum, the Final
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.

 

 16 

 

 

(b)          Before amending or supplementing the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum, to furnish to you a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object; provided that the
Company shall have the right to file with the Commission any report required to
be filed by the Company under the Exchange Act no later than the time period
required by the Exchange Act.

 

(c)          To furnish to you a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which you reasonably object.

 

(d)          If the Time of Sale Memorandum is being used to solicit offers to
buy the Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading or if, in the judgment of the
Representatives or counsel for the Initial Purchasers, it is necessary to amend
or supplement the Time of Sale Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances under which
they are made, when delivered to a Subsequent Purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

 

(e)          If, during such period after the date hereof and prior to the date
on which all of the Securities shall have been sold by the Initial Purchasers,
any event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading or if, in the judgment of the Representatives or counsel for the
Initial Purchasers, it is necessary to amend or supplement the Final Memorandum
to comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances under which they are
made, when delivered to a Subsequent Purchaser, be misleading or so that the
Final Memorandum, as amended or supplemented, will comply with applicable law.

 

 17 

 

 

(f)          (i) To cooperate with the Representatives and counsel for the
Initial Purchasers to qualify (or to obtain exemptions from) all or any part of
the Securities for offer and sale under the securities laws of the several
states of the United States, the provinces of Canada or any other jurisdictions
designated by the Initial Purchasers, and to comply with such laws and to
continue such qualifications and exemptions in effect so long as required for
the distribution of the Securities and (ii) to advise the Representatives
promptly of the suspension of the qualification of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification or exemption,
to use its commercially reasonable efforts to obtain the withdrawal thereof at
the earliest possible moment. Notwithstanding the foregoing, none of the Company
or any of the Guarantors shall be required to qualify as a foreign corporation
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.

 

(g)          Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants and the Target’s accountants and other advisors in
connection with the issuance and sale of the Securities and all other fees or
expenses in connection with the issuance and sale of the Securities, including,
without limitation, in connection with the preparation, printing, filing,
shipping and distribution of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, any Additional Written Offering Communication
and any amendments and supplements to any of the foregoing, this Agreement, the
Indenture and the Securities, including all printing costs associated therewith,
and the delivering of copies thereof to the Initial Purchasers, (ii) all costs
and expenses related to the transfer and delivery of the Securities to the
Initial Purchasers, including any transfer or other taxes payable thereon, (iii)
the cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, provided that such costs,
expenses and fees for any Blue Sky or Legal Investment memorandum do not exceed
$5,000, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading any appropriate market system, (vi) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and 50% of the cost of any aircraft chartered in connection with
the road show, (ix) the document production charges and expenses associated with
printing this Agreement and (x) all other cost and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 8, and the last paragraph of Section 11, the
Initial Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.

 

 18 

 

 

(h)          Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers or (ii) the resale of the Securities by
the Initial Purchasers to the Subsequent Purchasers) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder.

 

(i)          Not to solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

 

(j)          (i) For so long as any of the Securities remain outstanding, to
furnish to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Securities; provided, however, that the filing of any such
reports or other communications with EDGAR shall satisfy the requirements of
this provision; (ii) prior to the Closing Date, to furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any audited annual
financial statements or unaudited interim financial statements of the Company
for any period subsequent to the period covered by the most recent financial
statements appearing in the Time of Sale Memorandum and the Final Memorandum;
and (iii) while any of the Securities remain restricted, to make available, upon
request, to any holder of such Securities and any prospective purchasers thereof
the information specified in Rule 144A(d)(4) under the Securities Act, unless at
such time the Company shall be subject to Section 13 or 15(d) of the Exchange
Act and shall have filed all reports required to be filed pursuant to such
Sections and the related rules and regulations of the Commission.

 

 19 

 

 

(k)          During the period of one year after the Closing Date, the Company
will not be, nor will it become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

 

(l)          None of the Company, its Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers) will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.

 

(m)          The Company will not, and will not permit any person that is an
affiliate (as defined in Rule 144 under the Securities Act) at such time (or has
been an affiliate within the three months preceding such time) to, resell any of
the Securities that have been acquired by any of them.

 

(n)          Not to take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.

 

(o)          To apply the net proceeds from the sale of the Securities in the
manner described under the caption “Use of Proceeds” in the Time of Sale
Memorandum and the Final Memorandum.

 

(p)          During the period of 90 days following the date hereof, the Company
will not and will not permit any of its subsidiaries to, without the prior
written consent of Morgan Stanley & Co. LLC (which consent may be withheld at
the sole discretion of Morgan Stanley & Co. LLC), directly or indirectly, sell,
offer, contract or grant any option to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1 under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Securities Act in respect of, any
debt securities of the Company or any subsidiary of the Company or securities
exchangeable for or convertible into debt securities of the Company or any
subsidiary of the Company (other than as contemplated by this Agreement).

 

7.              Offering of Securities; Restrictions on Transfer. (a) Each
Initial Purchaser, severally and not jointly, represents and warrants to that
such Initial Purchaser is a qualified institutional buyer as defined in Rule
144A under the Securities Act (a “QIB”). Each Initial Purchaser, severally and
not jointly, agrees with the Company that (i) it will not solicit offers for, or
offer or sell, such Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act, (ii) it will sell such Securities in the United
States only to persons that it reasonably believes to be QIBs, and (iii) in the
case of offers outside the United States it will solicit offers for such
Securities only from, and will offer such Securities only to, persons that it
reasonably believes to be persons other than U.S. persons (“foreign purchasers,”
which term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for foreign beneficial owners (other than
an estate or trust)) in reliance upon Regulation S under the Securities Act
that, in each case, in purchasing such Securities are deemed to have represented
and agreed as provided in the Final Memorandum under the caption “Notice to
Investors”.

 

 20 

 

 

(b)          Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees (on behalf of itself and any person acting on their behalf)
with respect to offers and sales outside the United States that:

 

(i)          such Initial Purchaser understands that no action has been or will
be taken in any jurisdiction by the Company that would permit a public offering
of the Securities, or possession or distribution of the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required;

 

(ii)         such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense;

 

(iii)        the Securities have not been registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Rule 144A or
Regulation S under the Securities Act;

 

(iv)        such Initial Purchaser has offered the Securities and will offer and
sell the Securities (A) as part of its distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, only in accordance with Rule 903 of Regulation S or as
otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;

 

(v)         such Initial Purchaser, in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), has represented and agreed that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State it has not made and will not make an offer of Securities
to the public in that Relevant Member State, other than:

 

 21 

 

 

(A)         to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

 

(B)         to fewer than 100 or, if the Relevant Member State has implemented
the relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of Morgan Stanley & Co. LLC on behalf of the Initial Purchasers for any
such offer; or

 

(C)         in any other circumstances falling within Article 3 of the
Prospectus Directive, provided that no such offer of Securities shall require
the Company or any Initial Purchaser to publish a prospectus pursuant to Article
3 of the Prospectus Directive.

 

For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State, the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive, to
the extent implemented in the Relevant Member State), and includes any relevant
implementing measure in that Member State, and the expression “2010 PD Amending
Directive” means Directive 3010/73/EU.

 

(vi)        such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) received by it in connection with the issue or sale of the Securities in
circumstances in which Section 21(1) of such Act does not apply to us and it has
complied and will comply with all applicable provisions of such Act with respect
to anything done by it in relation to any Securities in, from or otherwise
involving the United Kingdom;

 

(vii)       such Initial Purchaser understands that the Securities have not been
and will not be registered under the Securities and Exchange Law of Japan, and
represents that it has not offered or sold, and agrees not to offer or sell,
directly or indirectly, any Securities in Japan or for the account of any
resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and

 

 22 

 

 

(viii)      such Initial Purchaser agrees that, at or prior to confirmation of
sales of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

8.             Indemnity and Contribution. (a) Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors and officers and each person, if any, who
controls any Initial Purchaser within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of each
Initial Purchaser within the meaning of Rule 405 under the Securities Act from
and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim, as such
expenses are incurred) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Time
of Sale Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company, or the Final Memorandum or
any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Initial Purchaser furnished to
the Company by such Initial Purchaser through the Representatives expressly for
use in the Preliminary Memorandum, the Pricing Supplement, any Additional
Written Offering Communication or the Final Memorandum (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company and the Guarantors may
otherwise have.

 

 23 

 

 

(b)          Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each Guarantor, each of their
respective directors, officers and each person, if any, who controls the Company
or any Guarantor within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Company to such Initial Purchaser, but only with reference to
information relating to such Initial Purchaser furnished to the Company by such
Initial Purchaser through the Representatives expressly for use in the
Preliminary Memorandum, the Pricing Supplement, any Additional Written Offering
Communication or the Final Memorandum (or any amendment or supplement thereto).
Each of the Company and the Guarantors hereby acknowledges that the only
information that the Initial Purchasers through the Representatives have
furnished to the Company expressly for use in the Preliminary Memorandum, the
Time of Sale Memorandum, any Additional Written Communication set forth in
Schedule II hereto or the Final Memorandum (or any amendment or supplement
thereto) are the statements set forth in the first five sentences of the fourth
paragraph and the third and fourth sentences of the seventh paragraph under the
caption “Plan of Distribution” in the Preliminary Memorandum and the Final
Memorandum. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.

 

(c)          In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses). The indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, or (iii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the indemnifying party shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by Morgan Stanley & Co. LLC, in the case of parties indemnified pursuant
to Section 8(a), and by the Company, in the case of parties indemnified pursuant
to Section 8(b). The indemnifying party shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss,
damage, liability or reasonable expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding and does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

 24 

 

 

(d)          To the extent the indemnification provided for in Section 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages, liabilities or reasonable expenses referred to therein,
then each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or reasonable expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other hand from the offering of the Securities or
(ii) if the allocation provided by clause 8(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d)(i) above but also the relative
fault of the Company and the Guarantors on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Initial Purchasers on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the total
discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Guarantors, or by the Initial Purchasers, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder as set
forth opposite their names in Schedule I hereto, and not joint.

 

 25 

 

 

(e)          The Company and the Guarantors and the Initial Purchasers agree
that it would not be just or equitable if contribution pursuant to Section 8(d)
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 8(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 8(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (e), no Initial Purchaser shall be obligated to
make contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

 

(f)          The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

 

9.             Termination. The Initial Purchasers may terminate this Agreement
by notice given by you to the Company, if after the execution and delivery of
this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the NYSE MKT or the NASDAQ Global Market, (ii) trading
of any securities of the Company shall have been suspended on any exchange or in
any over the counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States or other relevant
jurisdiction shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State or relevant
foreign country authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets, currency exchange
rates or controls or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Memorandum or the Final Memorandum.

 

 26 

 

 

10.            Effectiveness; Defaulting Initial Purchasers. This Agreement
shall become effective upon the execution and delivery hereof by the parties
hereto.

 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it has or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase is not more than one-tenth of the aggregate principal amount
of Securities to be purchased on such date, the other Initial Purchasers shall
be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I bears to the
aggregate principal amount of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representatives with the consent of the non-defaulting Initial
Purchasers, to purchase the Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase on the Closing
Date; provided that in no event shall the principal amount of Securities that
any Initial Purchaser has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 10 by an amount in excess of one-ninth of
such principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it has or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Securities to be purchased on the Closing Date,
and arrangements satisfactory to the non-defaulting Initial Purchasers and the
Company for the purchase of such Securities are not made within 36 hours after
such default, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or of the Company or any Guarantor except
that the provisions of Sections 6(g), 8 and 11 hereof shall at all times be
effective and shall survive such termination. In any such case either the
Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. As used in this Agreement, the
term “Initial Purchaser” shall be deemed to include any person substituted for a
defaulting Initial Purchaser under this Section 10. Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

 

 27 

 

 

11.           Reimbursement of the Expenses of the Initial Purchasers. If this
Agreement shall be terminated by the Representatives pursuant to Section 9 or
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers, severally, upon
demand for all documented out of pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by such Initial Purchasers
in connection with this Agreement or the offering contemplated hereunder.

 

12.           Entire Agreement. (a) This Agreement and that certain engagement
agreement executed by the parties, together with any contemporaneous written
agreements that relate to the offering of the Securities, represents the entire
agreement between the Company and the Initial Purchasers with respect to the
preparation of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, the conduct of the offering, and the purchase and sale of the
Securities.

 

(b)          This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, the Guarantors and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

 

(c)          The Company acknowledges that in connection with the offering of
the Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company, the Guarantors or any
other person, (ii) the Initial Purchasers owe the Company only those duties and
obligations set forth in this Agreement and prior written agreements (to the
extent not superseded by this Agreement) if any, (iii) the Initial Purchasers
may have interests that differ from those of the Company and the Guarantors, and
(iv) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby, and the Company
and the Guarantors have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. The Company and the
Guarantors waive to the full extent permitted by applicable law any claims they
may have against the Initial Purchasers arising from an alleged breach of
fiduciary duty in connection with the offering of the Securities.

 

13.           Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

 

14.           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Section 8 hereof, and in each case their respective successors,
and no other person will have any right or obligation hereunder. The term
“successors” shall not include any Subsequent Purchaser or other purchaser of
the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

 28 

 

 

15.           Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

16.           Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

 

17.           Applicable Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.

 

(a)          Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby (“Related Proceedings”)
may be instituted in the federal courts of the United States of America located
in the City and County of New York or the courts of the State of New York in
each case located in the City and County of New York (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.

 

18.           Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

 

19.           Notices. All communications hereunder shall be in writing and
effective only upon receipt and if to the Initial Purchasers shall be delivered,
mailed or sent to you in care of Morgan Stanley & Co. LLC, at 1585 Broadway, New
York, New York 10036, Attention: High Yield Syndicate Desk and Wells Fargo
Securities, LLC, 550 South Tryon Street, Charlotte, NC 28202, Attention: Equity
Syndicate Department, with a copy to the Legal Department; and if to the Company
shall be delivered, mailed or sent to Wabash National Corporation, 100 Sagamore
Parkway South, Lafayette, Indiana 47905, Attention: Chief Financial Officer,
with a copy to Hogan Lovells US LLP, 100 International Drive, Suite 2000,
Baltimore, Maryland 21202, Attention: Michael Silver and William Intner.

 

[Signature Pages Follow]

 

 29 

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

  Very truly yours,       WABASH NATIONAL CORPORATION       By: /s/ Jeffery L.
Taylor     Name: Jeffery L. Taylor     Title:   SVP - Chief Financial Officer

 

  CONTINENTAL TRANSIT CORPORATION       By: /s/ Jeffery L. Taylor    
Name: Jeffery L. Taylor     Title:   Treasurer

 

  BRENNER TANK LLC       By: /s/ Jeffery L. Taylor      Name: Jeffery L. Taylor
    Title:   Treasurer       BRENNER TANK SERVICES LLC       By: /s/ Jeffery L.
Taylor      Name: Jeffery L. Taylor     Title:   Treasurer       WABASH WOOD
PRODUCTS, INC.       By: /s/ Jeffery L. Taylor      Name: Jeffery L. Taylor    
Title:   VP - Treasurer

 

[Signature Page to Purchase Agreement]

 

 

 

 

  CLOUD OAK FLOORING COMPANY, INC.       By: /s/ Jeffery L. Taylor    
Name: Jeffery L. Taylor     Title:   VP - Treasurer         WABASH NATIONAL,
L.P.       By: /s/ Jeffery L. Taylor     Name: Jeffery L. Taylor    
Title:   Treasurer         TRANSCRAFT CORPORATION       By: /s/ Jeffery L.
Taylor     Name: Jeffery L. Taylor     Title:   VP - Treasurer         WABASH
NATIONAL TRAILER CENTERS, INC.       By: /s/ Jeffery L. Taylor     Name: Jeffery
L. Taylor     Title:   Treasurer         WABASH NATIONAL MANUFACTURING, L.P.    
  By: /s/ Jeffery L. Taylor     Name: Jeffery L. Taylor     Title:   SVP - CFO
of General Partner, Wabash National Corporation         WABASH NATIONAL
SERVICES, L.P.       By: /s/ Jeffery L. Taylor     Name: Jeffery L. Taylor    
Title:   Treasurer of its General Partner, Wabash National Trailer Centers, Inc.

 

[Signature Page to Purchase Agreement]

 

 

 

 

  FTSI DISTRIBUTION COMPANY, L.P.       By: /s/ Jeffery L. Taylor     Name:
Jeffery L. Taylor     Title:   Treasurer of its General Partner, Wabash National
Trailer Centers, Inc.

 

  NATIONAL TRAILER FUNDING, L.L.C.       By: /s/ Jeffery L. Taylor     Name:
Jeffery L. Taylor     Title:   Treasurer of its sole member, Wabash National
Trailer Centers, Inc.

 

  WALKER GROUP HOLDINGS LLC       By: /s/ Jeffery L. Taylor     Name: Jeffery L.
Taylor     Title:   Treasurer

 

  GARSITE/PROGRESS LLC       By: /s/ Jeffery L. Taylor     Name: Jeffery L.
Taylor     Title:   Treasurer

 

  WALKER STAINLESS EQUIPMENT COMPANY LLC       By: /s/ Jeffery L. Taylor    
Name: Jeffery L. Taylor     Title:   Treasurer

 

  BULK SOLUTIONS LLC       By: /s/ Jeffery L. Taylor     Name: Jeffery L. Taylor
    Title:   Treasurer

 

[Signature Page to Purchase Agreement]

 

 

 

 

  WABASH INTERNATIONAL HOLDINGS, INC.       By: /s/ Jeffery L. Taylor     Name:
Jeffery L. Taylor     Title:   VP - Treasurer

 

  WNC RECEIVABLES MANAGEMENT CORP.       By: /s/ Jeffery L. Taylor     Name:
Jeffery L. Taylor     Title:   Treasurer

 

  WNC RECEIVABLES, LLC       By: /s/ Jeffery L. Taylor     Name: Jeffery L.
Taylor     Title:   Manager

 

  WABASH FINANCING LLC       By: /s/ Jeffery L. Taylor     Name: Jeffery L.
Taylor     Title:   Treasurer, Manager

 

[Signature Page to Purchase Agreement]

 

 

 

 

Accepted as of the date hereof       Morgan Stanley & Co. LLC   Wells Fargo
Securities, LLC       Acting severally on behalf of themselves and  as
Representatives of the several Initial Purchasers  named in Schedule I hereto  

 

By: MORGAN STANLEY & CO. LLC         By: /s/ Chance Moreland   Name: Chance
Moreland   Title:   Authorized Signatory  

  

By: WELLS FARGO SECURITIES, LLC         By: /s/ Scott Yarbrough   Name: Scott
Yarbrough   Title:   Managing Director  

 

[Signature Page to Purchase Agreement]

 

 

 

 

Schedule I

 



Initial Purchaser  Principal Amount of
Securities to be Purchased  Morgan Stanley & Co. LLC  $158,500,000  Wells Fargo
Securities, LLC   158,499,000  BMO Capital Markets Corp.   2,667,000  Citizens
Capital Markets, Inc.   2,667,000  PNC Capital Markets LLC   2,667,000        
Total:  $325,000,000 

 

 I-1 

 

 

Schedule II

 

Permitted Communications

 

Time of Sale Memorandum

 

1.Preliminary Memorandum issued September 8, 2017

 

2.Pricing Supplement dated September 15, 2017

 

Permitted Additional Written Offering Communications

 

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities

 

 II-1 

 

 

Schedule III

 

A.Delaware and Texas Guarantors

 

Name   Jurisdiction of Organization Wabash National, L.P.   DE Transcraft
Corporation   DE Wabash National Trailer Centers, Inc.   DE Wabash National
Manufacturing, L.P.   DE Wabash National Services, L.P.   DE FTSI Distribution
Company, L.P.   DE National Trailer Funding, L.L.C.   DE Walker Group Holdings
LLC   TX Garsite/Progress LLC   TX Walker Stainless Equipment Company LLC   DE
Bulk Solutions LLC   TX Wabash International Holdings, Inc.   DE WNC Receivables
Management Corp.   DE WNC Receivables, LLC   DE Wabash Financing LLC   DE

 

B.Arkansas Guarantors

 

Name   Jurisdiction of Organization Wabash Wood Products, Inc.   AR Cloud Oak
Flooring Company, Inc.   AR

 

C.Indiana and Wisconsin Guarantors

 

Name   Jurisdiction of Organization Continental Transit Corporation   IN Brenner
Tank LLC   WI Brenner Tank Services LLC   WI

 

 III-1 

 

 

EXHIBIT A

 

FORM OF OPINION OF ERIN ROTH, GENERAL COUNSEL

 

(i) The execution and delivery by the Company and each Guarantor of, and their
performance of their respective obligations under, the Agreement, the Indenture
and the Securities, as applicable, and the issuance and sale of the Securities
do not (i) violate any court or administrative orders, judgments and decrees
naming the Company or any Guarantor of which I have knowledge, or (ii) breach or
constitute a default under any of the agreements and contracts of the Company or
any Guarantor of which I have knowledge (except that I express no opinion with
respect any matters that would require a mathematical calculation or a financial
or accounting determination). 

 

(ii) The statements relating to legal matters, documents or proceedings included
in “Item 3 – Legal Proceedings” in the 2016 10-K and “Part II – Item 1 – Legal
Proceedings” in the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2017 fairly summarize in all material respects such
matters, documents or proceedings.

 

 

 

